                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   PAULINO B. LOPEZ,
                                  11                  Plaintiff,                             No. C 19-07310 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   WALMART INC., and DOES ONE through                    ORDER TO SHOW CAUSE
                                       TWENTY, inclusive,
                                  14
                                                      Defendants.
                                  15

                                  16
                                            This case came on calendar for hearing for case management, duly noticed at 11:00 A.M.
                                  17
                                       ON FEBRUARY 6    in Courtroom No. 12. Plaintiff Paulino Lopez did not appear. The matter was
                                  18
                                       put to the end of the calendar to give him more time to appear. He still did not appear.
                                  19
                                       Therefore, the case management conference was not heard. Plaintiff Lopez is hereby
                                  20
                                       ORDERED TO SHOW CAUSE        why this case should not be dismissed for lack of prosecution.
                                  21
                                       The order to show cause hearing is hereby SET for MARCH 5, 2020, AT 11:00 A.M. Failure to
                                  22
                                       appear will likely result in dismissal of the action with prejudice.
                                  23

                                  24        IT IS SO ORDERED.
                                  25   Dated: February 6, 2020.
                                  26
                                  27                                                           WILLIAM ALSUP
                                                                                               UNITED STATES DISTRICT JUDGE
                                  28
